Per Curiam.

Inattention to tbe affairs of a client led to tbe filing of a complaint against respondent witb petitioner’s Committee on Grievances. All of tbe frequent efforts of tbe committee to obtain a response to tbe complaint were frustrated by respondent’s delays and evasions, wbicb.went to tbe extent of twice ignoring tbe process of tbis court requiring bis appearance before tbe committee. Tbe record reveals no adequate excuse for respondent’s disregard of tbe committee’s endeavor to investigate tbe complaint against bim, and we agree witb petitioner’s submission that such conduct cannot be overlooked or condoned.
“It is-a-matter of common knowledge,” said tbe Court of Appeals in Matter of Dolphin (240 N. Y. 89, 93), that tbe petitioner ‘ ‘ has done constant and valuable work in maintaining tbe ethical standards of tbe legal profession in New York City and in bringing to tbe attention of tbe Appellate Division various members of tbe profession who, in its opinion, bad violated those standards and were deserving of discipline.” And as tbis court long ago observed of petitioner’s Grievance Committee: ‘ ‘ Its work has been of tbe most important character and has been of great assistance to tbe court.” (Matter of *114Branch, 178 App. Div. 585, 588-589; see Matter of Zaslav, 21 A D 2d 243, 245.) Full and forthright co-operation with the committee is essential to the proper performance of its function, and the withholding of such co-operation without cause must he judged a grave disservice to the public interest.
Other charges, also correctly sustained by the Referee, relate to conduct likewise indicative of irresponsibility on respondent’s part. But as petitioner itself in its scrupulously fair brief observed, in and of themselves they would not have warranted submission to this court, had they not accompanied respondent’s course of conduct with respect to the Grievance Committee. "While our disposition takes these charges into account, discussion of their content is unnecessary, except to note that although inconvenience and annoyance were caused to a client and a fellow attorney, any monetary injury appears to have been insubstantial.
The report of the Referee is confirmed. Respondent is a young attorney, and his contrite attitude during the hearings before the Referee seems to reflect an awakened sense of responsibility. For his earlier misconduct, however he should be censured.
Botein, P. J., Breitel, McNally, Eager and Steuer, JJ., concur.
Respondent censured.